UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1425


EILEEN M. HYLIND,

                Plaintiff - Appellant,

          v.

XEROX CORPORATION,

                Defendant - Appellee.



                             No. 15-1438


EILEEN M. HYLIND,

                Plaintiff - Appellee,

          v.

XEROX CORPORATION,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.  Peter J. Messitte, Senior District
Judge. (8:03-cv-00116-PJM)


Submitted:   October 30, 2015              Decided:   December 11, 2015


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.
Affirmed as modified by unpublished per curiam opinion.


Eileen M. Hylind, Appellant/Cross-Appellee Pro Se.         Elena D.
Marcuss, Adam Thomas Simons, MCGUIREWOODS, LLP,           Baltimore,
Maryland, for Appellee/Cross-Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Eileen M. Hylind successfully sued Xerox Corp. (“Xerox”)

for gender discrimination and retaliation, in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2(a)(1),

2000e-3(a) (2012).          In a previous appeal, we affirmed most of

the district court’s rulings, but vacated the back pay award and

remanded to the district court for it to re-assess its offset

determinations in light of Sloas v. CSX Transp., Inc., 616 F.3d
380, 389–90 (4th Cir. 2010).                Hylind v. Xerox Corp., 481 F.

App’x 819, 825 (4th Cir. 2012).              On remand, the district court

held     that    payments    Xerox    made    to   Hylind    pursuant    to    its

disability plan did not offset Hylind’s back pay award.                       Xerox

appeals this ruling, and Hylind cross-appeals several elements

of     the   district     court’s    calculation    of    her   back    pay    and

interest.

       Xerox argues that most of Hylind’s claims are barred by the

mandate rule.           We agree.    When a judgment is vacated only in

part    or   for   a    limited   purpose,   the   mandate    rule   “forecloses

relitigation of issues expressly or impliedly decided by the

appellate court,” as well as “issues decided by the district

court but foregone on appeal or otherwise waived, for example

because they were not raised in the district court.”                      United

States v. Susi, 674 F.3d 278, 283 (4th Cir. 2012) (internal

quotation       marks    omitted).     We    previously      rejected   Hylind’s

                                        3
claims that the district court erred in determining the number

of years of lost wages to which she was entitled and the pay

rate for those wages.          Hylind, 481 F. App’x at 824-25 & n.2.

Accordingly, the mandate rule bars us from reconsidering that

decision in the present appeal.             Likewise, because Hylind failed

to challenge the district court’s denial of prejudgment interest

on   her     compensatory   damages    and     costs    awards     in    her   first

appeal, we cannot consider these challenges now.                        Finally, we

affirm the district court’s decision to deny Hylind’s motion to

alter   or    amend   the   judgment   to    increase    the     benefits      amount

included in her back pay award because that motion was barred by

the mandate rule.

      We turn next to Xerox’s claim that the district court erred

by denying it an offset for the payments it made to Hylind under

its disability plan.          “The collateral source rule holds that

compensation from a collateral source should be disregarded in

assessing     . . .   damages.”       Sloas, 616 F.3d   at   389    (internal

quotation marks omitted).         “We . . . consider a benefit to be

from a collateral source unless it results from payments made by

the employer in order to indemnify itself against liability.”

Id. at 390 (internal quotation marks omitted).

      In determining that Xerox’s disability payments constituted

a collateral source, the district court applied the five factors

set forth in Allen v. Exxon Shipping Co., 639 F. Supp. 1545,

                                        4
1548      (D.   Me.     1986).       We    agree       with    the     district      court’s

assessment        of    these    factors     for       the    reasons    stated       by    the

district court.           Moreover, viewing the evidence as a whole, it

is   clear      that     Xerox’s     disability         plan    was     designed      as    an

employee benefit, and not to indemnify Xerox against liability.

Accordingly, we affirm the district court’s back pay award.

       Hylind     appeals       several     aspects      of     the    district       court’s

interest computations.             First, Hylind argues that the district

court erred by using Fed. R. Civ. P. 60(a) to alter its November

8,     2013     order      that      postjudgment             interest        on     Hylind’s

compensatory damages award would run from June 29, 2007.                                   Even

if   we    were    to     conclude    that       the    district       court       erred,    no

corrective action is necessary.                  The compensatory damages award

was affirmed in all respects by our decision in the earlier

appeal     of   this     case.      Thus,    the       district       court    was    without

authority to alter any aspect of the compensatory damages award.

The court’s April 23, 2014 order merely restored that award to

the state that was affirmed in our prior decision, and thus

requires no correction.

       Hylind      also    argues     that       the     district       court      erred    by

assessing postjudgment interest on her back pay award from the

date of the judgment prior to remand rather than the date of the

judgment following remand.                We conclude that the district court

did not err, as our prior decision vacated the back pay award to

                                             5
permit the district court to reconsider its application of the

collateral source rule—but did not affect Hylind’s entitlement

to   at   least    the   quantum     of   back     pay    awarded   prior     to    that

appeal.     Thus, the date of the prior judgment awarding back pay

was the proper date for commencement of postjudgment interest.

See Kaiser Aluminum & Chem. Corp. v. Bonjorno, 494 U.S. 827,

835-36 (1990).

      Hylind further argues that the district court should have

amended its calculation of prejudgment interest on her back pay

award pursuant to Rule 60(a).                    However, the record does not

indicate that the district court’s calculations were the product

of a mathematical error rather than a deliberate decision to

estimate Hylind’s salary as accruing on September 17 of each

year.      Accordingly, we find that the district court did not

abuse its discretion in denying Hylind’s Rule 60(a) motion.

      Finally,      Hylind       challenges      the     district   court’s        order

denying her motion for an order requiring postjudgment interest

after     July    31,    2014.       This       order    stated:       “The   [c]ourt

reiterates       that    Hylind     is    entitled       to   simple    postjudgment

interest at the federal legal rate from the date of judgment

until paid.       See 28 U.S.C. § 1961.             . . .     Simple postjudgment

interest at the federal legal rate continues to accrue after

July 31, 2014 until paid.”               Hylind correctly notes that she is

entitled to compound interest, not simple interest.                         28 U.S.C.

                                            6
§ 1961(b) (2012).          It appears that the district court did not

intend     this     language     to   constitute    an        order     that    simple

postjudgment interest accrue following July 31, 2014, but was

merely observing that the law already provided that postjudgment

interest    would       accrue   after    that    date.         Nonetheless,       for

purposes of clarity, we modify the district court’s order to

clarify that compound, rather than simple, postjudgment interest

applies.

     In sum, we modify the district court’s March 25, 2015 order

to state that postjudgment interest is compound interest, rather

than simple interest, and affirm that order as modified.                            We

affirm the district court’s rulings in all other respects. ∗                        We

dispense     with       oral   argument   because       the     facts     and   legal

contentions       are   adequately    presented    in    the    materials       before

this court and argument would not aid the decisional process.



                                                          AFFIRMED AS MODIFIED




     ∗ We deny Hylind’s request for a ruling that district
court’s calculation of her benefits amount does not have a
preclusive effect on future litigation should Xerox engage in
future illegal acts. See Scoggins v. Lee’s Crossing Homeowners
Ass’n, 718 F.3d 262, 269 (4th Cir. 2013) (“[A] claim is not ripe
for adjudication if it rests upon contingent future events that
may not occur as anticipated, or indeed may not occur at all.”
(internal quotation marks omitted)).



                                          7